Exhibit 4.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Designation (PURSUANT TO NRS 78.1955) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20120507596-07 Filing Date and Time 07/23/20122:15 PM Entity Number C22490-1997 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Designation Nevada Profit Corporation Pursuant to NRS 78.1955 1. Name of the corporation: Stakool, Inc 2. By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. AMENDED ARTICLES OF INCORPORATION: A. COMMON STOCK: The aggregate number of shares of common stock (the "Common Stock") authorized to be issued by this Corporation shall be Four Billion (4,000,000,000), with a par value of $0.00001 per share. Each share of issued and outstanding Common Stock shall entitle the holder thereof to fully participate in all shareholder meetings, to cast one vote on each matter with respect to which shareholders have the right to vote, and to share ratably in all dividends and other distributions declared and I paid with respect to the Common Stock, as well as in the net assets of the corporation upon liquidation or dissolution. See attached continued on following pages 3. Effective date of filing (optional): July 19, 2012 (must not be later than 90 days after the certificate is filed) 4. Signature (required) X /s/ Peter Hellwig Signature of Officer Filing Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Certificate of Designation (PURSUANT TO NRS 78.1955) USE BLACK INK ONLY -DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: 2.By resolution of the board of directors pursuant to a provision In the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. Continued from the first page. B.PREFERRED STOCK: The Corporation is authorized to issue One hundred, million (100,000,000) shares of $0.00001 par value preferred stock (the "Preferred Stock"). The Board of Directors is expressly vested with the authority to divide any or all of the Preferred Stock into series in addition to those set forth below and to fix and determine the relative rights and preferences of the shares of each series so established, provided, however, that the rights and preferences of various series may vary only with respect to: (a)the rate of dividend; (b)whether the shares maybe called and, if so, the call price and the terms and conditions of call; (c)the amount payable upon the shares in the event of voluntary and involuntary liquidation; (d)sinking fund provisions, if any, for the sail or redemption of the shares; (e)the terms and conditions, if any, on which the shares may be converted; (f)voting rights; and (g)whether the shares will be cumulative, noncumulative or partially cumulative as to dividends and the dates from which any cumulative dividends are to accumulate. The Board of Directors shall exercise the foregoing authority by adopting a resolution setting forth the designation of each series and the number of shares therein, and fixing and determining the relative rights and preferences thereof. The Board of Directors may make any change'in the designation, terms, limitations and relative rights or preferences of any series in the same manner, so long as no shares of such series are outstanding at such time. Within the limits and restrictions, if any, stated, in any resolution of.the Board of Directors originally fixing the number of shares constituting any series, the Board of Directors is authorized to increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any series subsequent to the issue of shares of such series. In case the number of shares of any series shall be so decreased, the share constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. C.CERTIFICATE OF DESIGNATION, SERIES A PREFERRED STOCK 1. DESIGNATION. This class of stock of this Corporation shall be named and designated "Series A Preferred Stock". It shall have 10 shares authorized at $0.00001 par value per-share. 2. CONVERSION RIGHTS. a.If at least one share of Series A Preferred Stock is issued and outstanding, then the total aggregate issued shares of Series A Preferred Stock at any given time, regardless of their number, shall be convertible into the number of shares of Common Stock which equals four times the sum of; i) the total number of shares of Common Stock which are issued and outstanding at the time of conversion, plus ii) the total number of shares of Series B and Series C Preferred Stocks which are issued and outstanding at the time of conversion. The stock certificate(s) evidencing the Common Stock shall be issued with a restrictive legend indicating thatit was issued in a transaction exempt from registration under the Seourities Act of 1933, as amended (the "Securities Act"), and that it cannot be transferred unless it is soregistered, or an exemption from registration is available, in the opinion of counsel to the Corporation. b.Each individual share of Series A Preferred Stock shall be convertible into the number of shares of Common Stock equal to: [four times the sum of (all shares of Common Stock issued and outstanding at time of conversion + all shares of Series B and Series C Preferred Stock issued and outstanding at'time of conversion)] Page 1 of 3 divided by: [the number of shares of Series A Preferred Stock issued and outstanding at the time of conversion] 3. ISSUANCE Shares of Series A Preferred Stock may only be issued in exchange for the partial or full retirement of debt held by Management, employees or consultants, or as directed by a majority vote of the Board of Directors. The number of shares of Series A Preferred Stock to be issued to each qualified person (member of Management, employee or consultant) holding a Note shall be determined by the following formula: For retirement of debt: number of shares of Series A Preferred Stock to be issued where x1+ x2+ x3 + xnrepresent the discrete notes and other obligations owed the lender (holder), which are being retired. 4. VOTING. RIGHTS. a.If at least one share of Series A Preferred Stock is issued and outstanding, then the total aggregate issued shares of Series A Preferred Stock at any given time, regardless of their number, shall have voting rights equal to four times the sum of: i) the total number of shares of Common Stock which are issued and outstanding at the time of voting, plus ii) the total number of shares of Series B and Series C Preferred Stocks whicli are issued and outstanding at the time of voting. b.Each individual share of Series A Preferred Stock shall have the voting rights equal to: [four times the sum of (all shares of Common Stock issued and outstanding at time of voting + all shares of Series B and Series C Preferred Stocks issued and outstanding at time of voting)] divided by [the number of shares of Series A Preferred Stock issued and outstanding;at the time of voting] D.CERTIFICATE OF DESIGNATIONS, SERIES B PREFERRED STOCK 1. DESIGNATION. This class of stock of this Corporation shall be named and designated "Series B Preferred Stock'. It shall have 30,000,000 shares authorized at $0.00001 par value per share. 2.DIVIDENDS. The holders of Series B Preferred Stock shall be entitled to receive dividends when, as and if declared by the Board of Directors, in its sole discretion. 3. LIQUIDATION RIGHTS. Upon any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, before any distribution or payment. shall be made to the holders of any stock ranking junior to the Series B Preferred Stock, the holders of the Series B Preferred Stock shall be entitled to be paid out of the assets of the Corporation an amount equal to $1.00 per share or, in the event of an aggregate subscription by a single subscriber for Series B Preferred Stock in excess of $100,000, $0.997 per share (as adjusted for any stock dividends, combinations, splits, recapitalizations and the like with respect to such shares) (the "Preference Value"), plus all declared but unpaid dividends, for each share of Series B Preferred Stock held by them. Afterthe payment of the full applicable Preference Value of each share of the Series B Preferred Stock as set forth herein, the remaining assets of the Corporation legally available for distribution, if any, shall be distributed ratably to the holders of the Corporation's Common Stock. 4. CONVERSION AND ANTI-DILUTION. (a) Each share of Series B Preferred Stock shall be convertible, at any time, and/or from time to time, into the number of shares of the Corporation's CommonStock, par value $0.00001 per share, equal to the price of the Series B Preferred Stock, divided by the par value of the Common Stock, subject to adjustment as may be determined by the Board of Directors from time to time (the "Conversion Rate"). For example, assuming a $2.50, price per share of Series B Preferred Stockand a per value or $0.00001 per share for Common Stock, each share of Series B Preferred Stock would be convertible into 250,000 sheres of Common Stock. Such conversion shall be deemed to be effective on the business day (the "Conversion Date") following the receipt by the Corporation of written notice frorn the holder or the Series B Preferred Stock of the holder's intentionto convert the shares of Series B Stock, Page 2 of 3 together with the holder's stock certificate or certificates evidencing the Series B Preferred Stock to be converted. (b)Promptly after the Conversion Date, the Corporation shall issue and deliver to such holder a certificate or certificates for the number of full shares of Common Stock issuable to the holder pursuant to the holder's conversion of Series B Preferred. Shares in accordance with the provisions of this Section. The stock certificate(s) evidencing the Common Stock shall be issued with a restrictive legend indicating that it was issued in a transaction exempt from registration under the Securities Act, and that it cannot be transferred unless it is to registered, or an exemption from registration is available, in the opinion of counsel to the Corporation. The Common Stock shall be issued in the same name as the person who is the holder of the Series B Preferred Stock unless, in the opinion of counsel to the Corporation, such transfer can be made in compliance with applicable securities laws. The person in whose name the eertificate(s) of Common Stock are so registered shall be treated as a holder of shares of Common Stock, of the Corporation on the date the Common Stock certificates) are so issued. All shares of Common Stock delivered upon conversion of the Series B Preferred Shares as provided herein shall be duly and validly issued and fully paid and non-assessable. Effective as of the Conversion Date, such converted Series B Preferred Shares shall no longer be deemed to be outstanding and all rights of the holder with respect to such shares shall immediately terminate except the right to receive the shares of Common Stock issuable upon such conversion. (c)The Corporation covenants that, within 30 days of receipt of a conversion notice from any holder.of shares of Series B Preferred Stock wherein which such conversion would create more shares of Common Stock than are authorized, the Corporation will increase the authorized number of shares of Common Stock sufficient to satisfy such holder of shares of Series B submitting such conversion notice. (d)Shares of Series B Preferred Stock are anti-dilutive to reverse splits, and therefore in the case of a reverse split, are convertible to the number of Common Shares after the reverse split as would have been equal, to the ratio established prior to the reverse split. The conversion rate of shares of Series B Preferred Stock, however, would increase proportionately in the case of forward splits, and may not be diluted by a reverse split following a forward split. 5. VOTING RIGHTS. Each share of Series B Preferred Stock shall have ten votes for any election or other vote placed before the shareholders of the Corporation. 6. PRICE. (a)The initial price of each share of Series B Preferred Stock shall be $2.50. (b)The price of each share of Series B Preferred Stock may be changed either through a majority vote of the Board of Directors through a resolution at-a meeting of the Board, or through a resolution passed at an Action Without Meeting of the unanimous Board, until such time as a listed secondary and/or listed public market develops for the shares. 7. LOCK-UP RESTRICTIONS ON CONVERSION. Shares of Series B Preferred Stock may not be converted into shares of Common Stock for a period of: a) six (6) months after purchase, if the Company voluntarily or involuntarily files public reports pursuant to Section 12 or 15 of the Securities Exchange Act of 1934; or b) twelve (12) months if the Company does not file such public reports. Page 3 of 3
